Citation Nr: 9903805	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability 
secondary to a service-connected left below-the-knee 
amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to November 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to service 
connection for a right knee disability on a direct basis.

A hearing was held before a Member of the Board sitting in 
North Little Rock, Arkansas, in July 1997 and the issue was 
characterized as a secondary claim.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  On appeal, the Board 
remanded the case to the RO for further developments by 
decision dated in November 1997.  The requested developments 
have been accomplished and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has not presented any competent evidence of a 
relationship between his service-connected left below-the-
knee amputation and a right knee disability.


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
knee disability secondary to a service-connected left below-
the-knee amputation is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).  In evaluating any claim the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen  v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id. 

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The Board notes that the veteran has not claimed entitlement 
to service connection for a right knee disability on a direct 
service connection basis; rather, he asserts that he 
developed a right knee disability as a result of favoring the 
right side because of his service-connected left below-the-
knee amputation.  As his left leg disability is service 
connected, he thus argues that his right knee disability as a 
result of the left leg disability should similarly be service 
connected.  

At a hearing before the undersigned Member of the Board in 
July 1997, the veteran testified that he began having 
problems with his right knee in 1985, after it started 
swelling due to favoring his right leg because of the left 
leg amputation.  He related that his right knee would swell 
and hurt and that he could not bend it or walk on it during 
those times.  He indicated that he was currently unemployed 
but had worked as a maintenance mechanic and was on his feet 
quite a lot.  He visited the VA doctor every six months for 
right knee treatment and was taking an anti-inflammatory 
medication.  He had been told that he had degenerative 
arthritis of the right knee.  He was currently using a cane 
because he had had a new leg made and was getting used to it.  
He reflected that the right leg gave out on him sometimes and 
had to go up steps leading with his left leg.  He revealed 
that he had not been able to work since his right knee 
started bothering him.  Upon further questioning, he 
described lower back pain but confessed that no one had told 
him that his left leg caused his right knee problems.  He 
stated that he was told by the VA doctors in Fayetteville and 
Denver that he had arthritis in the right knee.  He concluded 
that he was unable to get a job and could not do the things 
he used to do, such as hunt or fish, because of the problems 
with his right knee.  

On remand, the Board noted that the veteran's prior VA 
examination focused on the left leg disability but did not 
provide an opinion as to the nature, extent, and etiology of 
any right knee disability.  In the most recent VA examination 
report dated in August 1998, the veteran indicated that he 
underwent a left lower leg amputation in 1976 and was 
discharged from service in 1977.  He reported that five to 
six years previously, he began to have pain in the right knee 
and had been treated with cortisone shots and anti-
inflammatory medication.  He complained that the right knee 
was unstable and weak and he kept it in as much extension as 
possible to avoid collapse but the position caused pain in 
the joint.  Walking or standing time was limited to 15 
minutes.  Pain was reported at 7/10.  The examiner reviewed 
the claims file and noted treatment in 1977 and 1981 but no 
mention of a right knee injury.  The examiner also reflected 
that the veteran was evaluated in 1993 for difficulty with 
the right knee and the use of crutches was recommended to 
take the stress off the right knee.

Physical examination revealed that the veteran was 6 feet in 
height and weighed 340 pounds.  It was difficult for him to 
move about the examining room and he exhibited shortness of 
breath with only brief effort.  He walked with a cane in the 
left hand and had a bilateral limp with a very slow rate of 
walking and a relatively short-paced walking stance.  When 
standing, the veteran's prosthesis was in genu valgum at a 50 
degree angle.  His extremities were noted to be large with a 
tremendous amount of subcutaneous fat above and below the 
knee.  It was difficult for him to remove his shoes and socks 
because of his size.  Range of motion was 0-95 degrees, at 
which point he complained of pain (the examiner noted that he 
expected range of motion on a veteran of this size to be 0-
120 degrees).  He had retropatellar grating and only slight 
forward motion was obtained on Drawer's sign on the right.  
Any type of rotational testing caused pain along the joint 
line.  There was no inflammation but he could not determine 
whether there was an effusion.  X-rays reportedly showed 
marked degenerative changes in the retropatellar and patella 
perimeter.  The clinical impression was degenerative joint 
disease, right knee, tricompartmental.

With respect to the issue of any correlation between the 
veteran's service-connected left leg amputation and right 
knee disorder, it was the examiner's opinion that the 
degenerative process was the daily microtrauma that the joint 
sustained during weight bearing.  He found that the right 
knee was wearing away due to the mechanical stress being 
placed on it and that the veteran's body weight was the main 
stress factor.  In the examiner's opinion, the fact that the 
veteran had a below-the-knee amputation on one side did not 
mean that degenerative changes would develop in the knee 
joint on the opposite side.  He further believed that the 
veteran's symptoms were beginning to impair in 1993.  In sum, 
the examiner concluded that the right knee disability was not 
due to the service-connected left below-the-knee amputation.  

In this case, the veteran has not provided any credible 
medical statements that would etiologically link his right 
knee disorder with his service-connected left leg disability 
or otherwise show a relationship.  The veteran has only 
offered his lay opinion concerning its development.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his current disability with a disorder incurred while 
in service, do not constitute a well-grounded claim.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. 
App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Moreover, in 
the recent compensation and pension examination report, the 
examiner specifically opined that the veteran' right knee 
disorder was not a result of the service-connected left leg 
disability.  This is further supported by the veteran's own 
testimony that no one had told him that his right knee 
disorder was due to his left leg disability.  Thus, the claim 
for secondary service connection is not well-grounded as he 
has not submitted any competent evidence to demonstrate that 
the claim is plausible. 

The Board has also considered the service representative's 
contention that the VA examiner's statements were totally 
without basis and conflicted with the facts.  However, it 
appears to the Board that the examiner reviewed the claims 
file and specifically indicated that in his medical opinion 
there was no connection between the veteran's service-
connected left leg disability and right knee disorder.  
Although the examiner noted that the veteran had difficulty 
with mobility due to his right knee disorder, it is not 
inconsistent with the finding that the right knee disorder 
was not due to a service-connected disability.  Therefore, 
the Board finds that the examination was adequate for rating 
purposes.

Finally, where a claim is not well grounded, it is 
incomplete.  The VA has an obligation to inform the veteran 
of the information needed to complete the claim.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this case, such notice 
has been provided in the statement of the case and 
supplemental statement of the case, and there is no 
suggestion that there is any available evidence which, if 
obtained, would render this claim well grounded.  Moreover, 
as the appellant was informed of the type of evidence needed 
to allow the claim, and as the same type of evidence would be 
needed to well ground the claim, the appellant is not 
prejudiced by the Board's decision on the subissue of whether 
the claim was well grounded.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

Entitlement to service connection for a right knee disability 
secondary to a service-connected left below-the-knee 
amputation is denied as the claim is not well grounded.

	(CONTINUED ON NEXT PAGE)


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

